DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Cole on 9/3/2020.

The application has been amended as follows: 
In claim 1 line 3, the recitation of “a patient’s mouth” has been amended to read --a mouth of a patient--.
In claim 1 line 20, the recitation of “said protuberance of said oral appliance causes the patient’s tongue to move forward when worn” has been amended to read -- said protuberances of said oral appliance cause[[s]] a tongue of the patient to move forward when worn --. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a method of creating protuberances on an oral appliance comprising: marking protuberance positions on said oral appliance inwardly of said dental trough, applying said spreadable resin to an inner surface of said oral appliance over marker locations, forming individual protuberances from applied dental resin on said inner surface, wherein said protuberances of said oral appliance causes the patient’s tongue to move forward when worn. 
Allen discloses a method of creating protuberances (11) on an oral appliance (14) comprising: studying an oral topography of a patient's mouth (locating acupressure points on the palate that will vary depending on the anatomy of the user; [0017]); determining proper positioning of protuberances on an oral appliance based on said oral topography (markings are then located on the palate apparatus 14; [0017]); marking protuberance positions on an oral appliance (markings are located on the palate apparatus 14; [0017]); applying protrusions (11) to said oral appliance over marker locations ([0018]); forming individual protuberances (11) from applied material; refining said individual protuberances until they are a predetermined size and smoothness (size of projection may vary and be adjusted/modified [0004], [0018]). Allen discloses the refining step further comprises creating valleys in the applied material (see Figures 1-3 showing valleys between each protrusion), shaping the applied material into individual protuberances (11; [0018]). Allen’s protuberances are located on an outward surface of the device that engages the palate of the mouth. Allen therefore does not disclose or teach applying said spreadable resin to an inner surface of said oral appliance over marker locations, 
Sotos et al (US 2005/0241646) discloses an oral appliance (Figure 1-C) having protrusions (132) that serve as indicators to the user ([0067]). Sotos does not disclose a method of creating protuberances on an oral appliance comprising: determining proper positioning of protuberances based on said oral topography, marking protuberance positions on said oral appliance inwardly of said dental trough, mixing components of dental resin to form a spreadable dental resin, applying said spreadable resin to an inner surface of said oral appliance over marker locations, forming individual protuberances from applied dental resin on said inner surface, placing said oral appliance in a pressure pot until said spreadable resin has partially set, refining said individual protuberances until they are a predetermined size and smoothness, and wherein said protuberances of said oral appliance causes the patient’s tongue to move forward when worn. 
Keropian (US 2008/0210244) teaches a sleep appliance having posterior projections (22, 24, 26) added to the bottom of transpalatal bar (16) to inhibit upward and backward movement of the tongue but do not touch the tongue in its normal state ([0043]). It is noted that Applicant’s protrusions provide stimulation across anterior portions of the tongue to produce genioglossus contraction and forward tongue protrusion, and specifies stimulation of posterior areas of the tongue results in bunching of the posterior tongue that constricts pharyngeal . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN HAN/Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786